MEMORANDUM **
Jesus Valladares Figueroa, his wife Guillermina Uribe Figueroa, and their son Giovanny Valladares Uribe, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners Jesus Valladares Figueroa and Guillermina Uribe Figueroa failed to show exceptional and extremely unusual hardship to their two United States citizen children. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
Giovanny Valladares Uribe is ineligible for cancellation of removal because he lacks a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(D).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.